
	
		II
		109th CONGRESS
		2d Session
		S. 3934
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To terminate authorization for the project for
		  navigation, Rockport Harbor, Maine.
	
	
		1.Termination of
			 authorization
			(a)In
			 generalThe portion of the
			 project for navigation, Rockport Harbor, Maine, authorized by the first section
			 of the Act of August 11, 1888 (25 Stat. 400), located within the 12-foot
			 anchorage described in subsection (b) is not authorized.
			(b)Description of
			 anchorageThe anchorage referred to in subsection (a) is more
			 particularly described as—
				(1)beginning at the
			 westernmost point of the anchorage at N128800.00, E349311.00;
				(2)thence running
			 north 12 degrees, 52 minutes, 37.2 seconds, east 127.08 feet to a point at
			 N128923.88, E349339.32;
				(3)thence running
			 north 17 degrees, 40 minutes, 13.0 seconds, east 338.61 feet to a point at
			 N129246.51, E349442.10;
				(4)thence running
			 south 89 degrees, 21 minutes, 21.0 seconds, east 45.36 feet to a point at
			 N129246.00, E349487.46;
				(5)thence running
			 south 44 degrees, 13 minutes, 32.6 seconds, east 18.85 feet to a point at
			 N129232.49, E349500.61;
				(6)thence running
			 south 17 degrees, 40 minutes 13.0 seconds, west 340.50 feet to a point at
			 N128908.06, E349397.25;
				(7)thence running
			 south 12 degrees, 52 minutes, 37.2 seconds, west 235.41 feet to a point at
			 N128678.57, E349344.79; and
				(8)thence running
			 north 15 degrees, 32 minutes, 59.3 seconds, west 126.04 feet to the point of
			 origin.
				
